
	
		II
		110th CONGRESS
		1st Session
		S. 1241
		IN THE SENATE OF THE UNITED STATES
		
			April 26, 2007
			Mr. Grassley introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to clarify
		  student housing eligible for the low-income housing credit, and for other
		  purposes.
	
	
		1.Clarification of student
			 housing eligible for low-income housing credit
			(a)In
			 generalSubclause (I) of
			 section 42(i)(3)(D)(ii) of the Internal Revenue Code of 1986 (relating to
			 certain students not to disqualify unit) is amended to read as follows:
				
					(I)single parents
				and their children and such parents are not dependents (as defined in section
				152, determined without regard to subsections (b)(1), (b)(2), and (d)(1)(B)
				thereof) of another individual and such children are not dependents (as so
				defined) of another individual other than a parent of such children,
				or
					.
			(b)Effective
			 dateThe amendment made by this section shall apply to—
				(1)housing credit
			 amounts allocated before, on, or after the date of the enactment of this Act,
			 and
				(2)buildings placed
			 in service before, on, or after such date to the extent paragraph (1) of
			 section 42(h) of the Internal Revenue Code of 1986 does not apply to any
			 building by reason of paragraph (4) thereof.
				
